PER CURIAM.
Walter Villeda appeals the district court’s order awarding Prince George’s County and Detective Godfrey summary judgment in his civil action, in which he alleged Fourth Amendment and pendent state law claims in regard to his arrest by Godfrey. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Villeda v. Prince George’s County, 219 F.Supp.2d 696, No. CA-01-2566-DKC (D.Md. Aug. 29, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.